DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Status of Claims
Claims 3, 5, 7-9, 11-14, 16-18 have been amended.  Claims 23-25 are newly added.  Claims 3, 5, 7-14, 16-18 and 22-25 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  New grounds for rejection are set forth herein.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are directed to a radiopharmaceutical composition consisting of components i)-vii).  However, the specification as originally filed does not provide support for the claimed ranges.  For example, Table 1 of the instant specification provides exemplary lyophilized compositions A-D which appear to correlate to the claimed percentile ranges.  However the claims additionally recite water and 99mTc, which were not accounted for in Table 1, and which appear to be added in Example 2.  See MPEP 2163.05.  The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure.  In the instant case, the specification as originally filed does not provide support for a radiopharmaceutical composition comprising components i)-vii) in the claimed ranges.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is directed to a reconstituted radiopharmaceutical composition according to claim 3, wherein the second composition is provided in a suitable clinical grade container... etc.  However, the claim is directed to a reconstituted composition comprising first and second compositions.  As the claim is directed to a reconstituted composition, it is interpreted that the first and second compositions are combined.  The recitation that the second composition is provided in a container is confusing because it is unclear whether the second composition is separate from the first composition in a vial, or is reconstituted.  As such, the metes and bounds of the claims are not clearly set forth and the scope of the invention cannot be distinctly ascertained.  Clarification is requested.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is directed to a process for the preparation of multiple unit patient doses of radiopharmaceutical composition of tetrofosmin disulfosalicylate comprising reconstituting the lyophilized composition of claim 11 with either (i) a sterile solution… or (ii) first a biocompatible carrier followed by a sterile solution.., etc.  However, claim 11 is already directed to a reconstituted radiopharmaceutical composition, not a lyophilized composition.  As such, the metes and bounds of the claims are not clearly set forth and the scope of the invention cannot be distinctly ascertained.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 5, 7-14, 16-18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Martinussen et al. (EP 1824525) in view of Forster et al. (WO 02/053192).
Martinussen teaches stabilised 99mTc radiopharmaceutical compositions of 99mTc-tetrofosmin, which include an ascorbic acid or ascorbate radioprotectant, in the absence of an antimicrobial preservative. Lyophilised kits suitable for the bulk preparation of multiple unit patient doses of the 99mTc-tetrofosmin radiopharmaceutical composition are also disclosed, together with processes for preparing such unit doses from the lyophilised bulk vial (paragraph 0001).  
 In a first aspect, the present invention provides a lyophilised, non-radioactive kit which upon reconstitution with 99mTc-pertechnetate solution gives a stabilised 99mTc-tetrofosmin radiopharmaceutical composition, said kit having a formulation comprising: (i) tetrofosmin; (ii) a radioprotectant chosen from ascorbic acid or a salt thereof with a biocompatible cation; (iii) a biocompatible reductant; (iv) a pH-adjusting agent in an amount effective to ensure that, when the kit is reconstituted with saline the resulting solution has a pH in the range 8.0 to 9.2; with the proviso that neither the kit nor the 99mTc-tetrofosmin radiopharmaceutical composition contains an antimicrobial preservative (paragraph 0006).  The preferred reductant is stannous chloride.  
Certain such antimicrobial preservatives are too volatile to survive lyophilisation (eg. benzyl alcohol or phenol), or have very low water solubility. This makes their incorporation into a lyophilised kit designed to be reconstituted with an aqueous solvent to give a radiopharmaceutical solution problematic. Certain such antimicrobial preservatives may also form metal complexes with 99mTc, and may therefore adversely affect the radiochemical purity (RCP) and hence the biological distribution of the 99mTc-tetrofosmin. The presence of an antimicrobial preservative in the formulation also increases the risk of chemical incompatibility problems on kit storage, eg. due to oxygen or sulphur atom abstraction by the phosphines of tetrofosmin (paragraph 0012).
The "biocompatible carrier" is a fluid, especially a liquid, in which the radiopharmaceutical is suspended or dissolved, such that the composition is physiologically tolerable, ie. can be administered to the mammalian body without toxicity or undue discomfort. The biocompatible carrier is suitably an injectable carrier liquid such as sterile, pyrogen-free water for injection; an aqueous solution such as saline (which may advantageously be balanced so that the final product for injection is either isotonic or not hypotonic); an aqueous solution of one or more tonicity-adjusting substances (eg. salts of plasma cations with biocompatible counterions), sugars (e.g. glucose or sucrose), sugar alcohols (eg. sorbitol or mannitol), glycols (eg. glycerol), or other non-ionic polyol materials (eg. polyethyleneglycols, propylene glycols and the like). The biocompatible carrier may also comprise biocompatible organic solvents such as ethanol. Such organic solvents are useful to solubilise more lipophilic compounds or formulations. Preferably the biocompatible carrier is pyrogen-free water for injection, isotonic saline or an aqueous ethanol solution. As indicated above, the pH of the biocompatible carrier for intravenous injection is suitably in the range 4.0 to 10.5. The biocompatible carrier preferably comprises an aqueous solvent, and most preferably comprises isotonic saline solution. The biocompatible carrier of the present invention is employed in the absence of an antimicrobial preservative (paragraph 0013).
 Suitable containers are those which are sealed and hence permit maintenance of sterile integrity and/or radioactive safety, plus optionally an inert headspace gas (eg. nitrogen or argon), whilst also permitting addition and withdrawal of solutions by syringe. A preferred such container is a septum-sealed vial, wherein the gas-tight closure is crimped on with an overseal (typically of aluminium). Such containers have the additional advantage that the closure can withstand vacuum if desired eg. to change the headspace gas or degas solutions.  
The non-radioactive kits may optionally further comprise additional components such as a transchelator, pH-adjusting agent or filler. Preferred transchelators are sodium gluconate.  Sodium bicarbonate is preferred pH adjusting agent (paragraphs 0015-7).  
The concentration of radioprotectant for use in the kits of the present invention is suitably 0.0003 to 0.7 molar, preferably 0.001 to 0.07 molar, most preferably 0.0025 to 0.01 molar. In Example 2, an optimised formulation for a 30ml bulk vial preparation is as follows:
Tetrofosmin
0.69 mg,
Stannous chloride dihydrate
90 µg,
Disodium sulfosalicylate
0.96 mg,
Sodium-D-gluconate
3.0 mg,
Ascorbic acid
5.0 mg,


Sodium hydrogen carbonate
11.0 mg,
pH on reconstitution with saline
8.3 to 9.1.


Such a formulation corresponds to approximately 8.3% tetrafosmin + sulfosalicylate; 25% radioprotectant; 0.5% reducing agent; 15% transchelator and 55% sodium bicarbonate.
Martinussen teaches ascorbic acid, rather than gentisic acid as radioprotectant.
Forster teaches stabilized 99mTc radiopharmaceutical compositions, which include both a radioprotectant and one or more antimicrobial preservatives (abstract).  
The radioprotectant is a compound which inhibits degradation reactions, such as redox processes, by trapping highly-reactive free radicals, such as oxygen-containing free radicals arising from the radiolysis of water.  The radioprotectants are suitably chosen from ascorbic acid, para-aminobenzoic acid, gentisic acid and salts thereof (page 9).
It is taught that MyoviewTM is a lyophilized formulation comprising: Tetrofosmin (0.23 mg), Stannous chloride dehydrate (0.03 mg), Disodium sulfosalicylate (0.32 mg), Sodium-D-gluconate (1.0 mg), Sodium hydrogen carbonate (1.8 mg), pH 8.3-9.1, which is sealed under nitrogen gas USP/NF in a 10 ml glass vial, which upon reconstitution with Sterile Sodium (99mTc Pertechnetate Injection USP/Ph.Eur., yields a solution containing the heart imaging radiopharmaceutical 99mTc-tetrofosmin (page 15).
	In Example 7, the effect of gentisic acid was used as a radioprotectant instead of ascorbic acid, in combination with parabens in a stabilized MyoviewTM kit was studied.  One vial of a MyoviewTM kit was reconstituted with 99mTc-eluate (1.5 ml), gentisic acid (5 mg in 0.2 ml of BSI) and BSI (1.5 ml).  The RCP was analyzed…. with preparations stored at ambient temperature between analysis (page 19).  
	Accordingly, a radiopharmaceutical composition comprising 99mTc pertechnetate, tetrofosmin and gentisic acid is taught.  With regard to claim 5, 
0.23 mg tetrafosmin (molecular weight = 382.5 g/mol) = 0.6 mmol
0.5 mg gentisic acid (molecular weight = 154.12 g/mol) = 3.2 mmol, which corresponds to a molar ratio of tetrafosmin to gentisic acid of approximately 0.18:1.
	With regard to claims 6, RCP at 24 hours was found to be 91.3%.  With regard to claim 7, “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute gentisic acid or para-aminobenzoic acid as a functionally equivalent radioprotectant to ascorbic acid in the formulations of Martinussen when the teaching of Martinussen is taken in view of Forster.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  In the instant case, the substituted components (radioprotectants) and their functions were known in the art at the time of the instant invention.  One of ordinary skill in the art could have substituted one known radioprotectant for another, and the results of the substitution would have been predictable, that is stabilized radiopharmacutical preparations of tetrofosmin.
With regard to claim 9, the vials are sealed under nitrogen gas.
	The concentration of radioprotectant is preferably 0.002 to 0.02 molar (page 10).  It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the components (tetrofosmin, stannous chloride, disodium sulfosalicylate, sodium gluconate, sodium hydrogen carbonate, and gentisic) of the composition based upon the relative amounts in the Myoview kit (page 15) and the radioprotectant (Example 7).  The preparation of various pharmaceutical compositions having various amounts of the active agent is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).  With these things in mind a skilled artisan would have been motivated to combine the relative amounts of gentisic acid and ranges of radioprotectant taught with the additional kit components in order to provide a stable radiopharmaceutical kit.  Further, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
With regard to claim 3, reconstituted solutions are taught in Example 7 of Forster.  The limitation wherein the reconstituted radiopharmaceutical composition is reconstituted from the first composition and the second composition.  See MPEP 2113.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
With regard to the limitation wherein the composition comprises tetrofosmin disulfosalicylate, it is noted that Martinussen teaches that in Myoview, sulfosalicylate is present at a 2:1 molar ratio to tetrofosmin (.23 mg tetrofosmin at molecular weight 382.5 g/mol and 0.32 mg sodium sulfosalicylate at 262.15 molecular weight).  Accordingly, a solution comprising a 2:1 molar ratio of sulfosalicylate to tetrofosmin is considered to effectively encompass tetrofosmin disulfosalicylate in solution.  Example 2 of Martinussen teaches the same ratio 2:1 molar ratio (0.69 mg tetrofosmin and 0.96 mg disodium sulfosalicylate) based on the respective molecular weights.
It would have been further obvious to modify the relative amounts of tetrofosmin disulfosalicylate (tetrofosmin and disodium sulfosalicylate), gentisic acid, reducing agent, transchelator and sodium bicarbonate in the solution as a matter of routine optimization of the essential components of the radiopharmaceutical composition in order to provide a stable solution.  The preparation of various pharmaceutical compositions having modified amounts of the active agent is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Response to arguments
Applicant argues that independent claim 3 is patentable over Martinussen in view of Forster. Applicant asserts that neither Martinussen alone or in combination with Forster teaches a reconstituted radiopharmaceutical composition comprising ”™Tc pertechnetate from a first composition and tetrofosmin disulfosalicylate and gentisic acid from a second composition wherein the second composition comprises a) tetrofosmin disulfosalicylate in an amount between about 13.0-15.0% (w/w); b) gentisic acid in an amount between about 13.54-18.03% (w/w); c) a reducing agent in an amount between about 0.01-0.5% (w/w); d) a transchelator in an amount between about 12.0-16.0% (w/w); and e) sodium bicarbonate at an amount between about 50.0-60.0% (w/w) and wherein the reconstituted radiopharmaceutical composition is free of ascorbate or ascorbic acid and an antimicrobial preservative and has a radiochemical purity of at least 90% after 12 hours of storage at a temperature of 2-30°C.  Applicant asserts that Martinussen also does not envisage a reconstituted radiopharmaceutical composition with tetrofosmin disulfosalicylate and gentisic acid and which is free of ascorbic acid and sodium ascorbate in the second composition. Forster does not remedy this deficiency as it teaches the necessary incorporation of a preservative in the composition. Forster does not teach the interchangeability of ascorbic acid and gentisic acid in the lyophilized composition. Instead, Forster teaches the use of the combination of gentisic acid and parabens. Forster, Example 7. Forster also does not teach tetrofosmin disulfosalicylate.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  With regard to the argument wherein Martinussen does not envisage a reconstituted solution, it is known to make a reconstituted solution from Forster.  Martinussen also teaches lyophilized kits.  Further, the limitation wherein the reconstituted radiopharmaceutical composition is reconstituted from the first composition and the second composition, it is noted that such a limitation is seen as a product-by-process type limitation, see MPEP 2113.  With regard to the argument wherein Martinussen does not teach tetrofosmin disulfosalicylate and gentisic acid, it is noted that Martinussen and Forster both teach a 2:1 ratio of sulfosalicylate to tetrofosmin, accordingly it is considered that a solution comprising the stated ratio is consistent with tetrofosmin disulfosalicylate.  Forster is provided to teach gentisic acid as a functionally equivalent radioprotectant to ascorbic acid.  With regard to the argument wherein Forster teaches the necessary incorporation of a preservative in the composition, it is noted that the rejection is based upon the combined teachings of Martinussen and Forster.  Martinussen specifically teaches that the presence of an antimicrobial preservative in the formulation also increases the risk of chemical incompatibility problems on kit storage (paragraph 0012).  
Applicant further argues that the unpredictable nature of radiochemical compositions is well known to a person skilled in the art and this is also taught by Martinussen. Martinussen highlights the complex balance between the acid and buffer to avoid lyophilized compositions with an unacceptable appearance, demonstrating that acids are not interchangeable in the lyophilized composition, which was explained in detail in Applicant’s October 25, 2021 Response to the office action dated July 23, 2021. Applicant asserts that Martinussen teaches the radioprotectant being present in the lyophilized composition with tetrofosmin, but not tetrofosmin disulfosalicylate, while Forster teaches the radioprotectant being present not in a lyophilized composition with tetrofosmin, but not tetrofosmin disulfosalicylate, and not in a single solution but in a separate solution that is added to the reconstituted "Tc radiopharmaceutical preparation and tetrofosmin composition. Because Martinussen and Forster use the radioprotectant in such different compositions, one of skill in the art would not have been motivated to modify Martinussen to use gentisic acid in a different composition than taught by Forster. To make this rejection the Office Action relies on hindsight and does not provide any evidence that gentisic acid can be replaced by ascorbic acid in a lyophilized composition and further that the radioactive pharmaceutical composition is free of preservatives.
Applicant argues that neither Myoview nor Forster have a radioprotectant acid in the lyophilized composition and Martinussen teaches that a careful balance is needed between the radioprotectant acid (ascorbic acid) and buffer to form a lyophilized composition with acceptable appearance. Applicant was able to make a composition with tetrofosmin disulfosalicylate and gentisic acid, and a buffer with an acceptable visual appearance. This is surprising and unexpected based on Martinussen and the lack of guidance for gentisic acid in the composition.
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that Forster teaches gentisic acid or ascorbic acid as a radioprotectant in tetrofosmin formulations. Forster specifically teaches that the radioprotectant may alternatively be added to the radiopharmaceutical kit preparation at any convenient stage. The radioprotectant is suitably either incorporated from the outset in the kit formulation, or added after formation of the 99mTc-radiopharmaceutical.  It is further noted that the claims are directed to a reconstituted radiopharmaceutical composition comprising components i), ii) and a)-e).  The limitation wherein the reconstituted radiopharmaceutical composition is reconstituted from the first composition and the second composition, it is noted that such a limitation is seen as a product-by-process type limitation, see MPEP 2113.  
Applicant argues that the commercially available 30 ml compositions of tetrofosmin, i.e, Myoview® 30 comprise ascorbic acid and an anti-microbial preservative. It was surprisingly found that the compositions of present invention using tetrofosmin disulfosalicylate provided superior radiochemical purity in comparison to commercially available compositions of tetrofosmin even in the absence of antimicrobial preservative or ascorbic acid in the claimed composition.  Applicant asserts that furthermore, the radiochemical purity of test composition of Example C was compared with commercially available Myoview® 30 stored at temperature 2-8°C for six months.  Applicant was able to make highly pure tetrofosmin disulfosalicylate compositions without using ascorbic acid and an antimicrobial preservative. This was surprising and unexpected based on the use of both in the Myoview™ 30.  
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is noted that an antimicrobial is not listed in the ingredient list for Myoview set forth in Forster.  It is respectfully submitted that Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support,” see MPEP 716.02(d).  In the instant case, each of Myoview, Forster and Martinussen feature radiochemical purity of at least 90% after 12 hours, as claimed.  See also MPEP 716.02.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
Applicant further argues that Applicant has shown that the use of gentisic acid compared to other compounds as a radioprotectant/antioxidant in a tetrofosmin disulfosalicylate composition provides surprising and unexpected results. As explained in the previously submitted declaration of Dr. Kulangara, the Applicant tested a number of compounds, including three compounds listed in Martinussen (citric acid, tartaric acid and gentisic acid) to determine those that provide suitable protection.  Initially the Applicant tested gentisic acid, citric acid, L-cysteine and tartaric acid as radioprotectants/oxidants by measuring the degradation of stannous chloride dihydrate at the bulk stage. The objective was to minimize the degradation of stannous chloride dihydrate at ten minutes. The Applicant found that gentisic acid and citric acid were significantly better at preventing the degradation of stannous chloride dihydrate than L-cysteine and tartaric acid because of the significantly different degradation. Applicant asserts that compositions prepared using L-cysteine and tartaric acid were found to fail the requirements with respect to stannous content in the bulk solution manufacturing stage itself, hence these were not found suitable as radioprotectants/antioxidants. The finished lyophilized product batch with citric acid failed to meet the acceptance criteria for the critical quality attributes including related substances and radiochemical purity. However, the finished lyophilized product batch with gentisic acid met the predefined acceptance criteria. 
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
In the instant case, the prior art does not exemplify citric acid, tartaric acid or L-cysteine.  For example, Example 7 of Forster exemplifies gentisic acid and may be considered closer prior art than the other radioprotectant agents.  Accordingly, the experiments do not compare with the closest prior art.  Applicants arguments have been fully considered but the rejections are maintained at this time.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618